Exhibit AMENDMENT TO WARRANTS TO PURCHASE SHARES OF COMMON STOCK OF UNITED COMMUNITY BANKS, INC THIS AMENDMENT (the “Amendment”) dated as of June 11, 2010, is made by United Community Banks, Inc., a corporation organized under the laws of Georgia (together with its successors, the “Company”).Capitalized terms used but not otherwise defined herein shall have the respective meanings set forth in the Warrant, as applicable. WHEREAS, the Company granted Fletcher International, Ltd., a company domiciled in Bermuda (together with its successors, “Fletcher”) warrants to purchase Common Stock Equivalent Junior Preferred Stock pursuant to that certain Warrants to Purchase Shares of Common Stock of United Community Banks, Inc. dated as of
